DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment filed on June 21, 2021, and the claims 1-7, 9-11, 13-39 are pending for examination. 
Claims: 35-39 (new).
Claims: 8, 12-23 (canceled).
Response to Arguments
Applicant’s arguments filed on June 21, 2021, with regards to rejection of claim 1-20 have been fully considered, and they are persuasive.
The rejection of claim 1 under 35 U.S.C. 112(f) is withdrawn in light of applicant’s amendment to claim 1.
In Applicant’s remarks, on pages 8-9, Applicant argues that Tuysserkani doesn’t teach claim 1, especially in the portion of the claim, “a fleet of medical devices associated with a common administrator and distributed over multiple locations.
one or more servers communicatively coupled to the fleet of medical devices and configured to provide a guided user interface (GUI) for the common administrator at a display of a user device located remotely from the multiple locations.
a second processor configured to execute a device dashboard service configured to provide, at the GUI, a report for the fleet of medical devices comprising at least a portion of the medical device information”.
In response, a new ground of rejection is applied over Tuysserkani (US 2011/0060378 A1), in view of Kamen (US 2013/0346108 A1).
Applicant further argues on page 8 that Tuysserkani doesn’t teach the clinical event information comprising CPR performance data received by the medical device from a CPR chest compression sensor.
In response, a new ground of rejection is applied over Tuysserkani (US 2011/0060378 A1), in view of Kamen (US 2013/0346108 A1), and further in view of Geheb (US 7,220,235 B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-11, 23-24, 27-28, 30-32 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tuysserkani (US 2011/0060378 A1), in view of Kamen (US 2013/0346108 A1), and further in view of Geheb (US 7,220,235 B2).
Regarding claim 1,
Tuysserkani teaches, a medical device system for use in patient resuscitation and medical device management the medical device system comprising (see fig. 1, and abstract): 
at least one medical device comprising (see para [0003] AED is a medical device.): 
a first memory (see fig. 3 (60-memory), and para [0039]), 
a first processor communicably coupled to the first memory (see para [0039] The processor 42 may be configured with software instructions to direct the wireless modem 74 to establish voice or data calls and to transmit data or words that are generated by a voice synthesizer or are stored in memory 60.) and 
configured to store medical device information comprising: (see para [0039] line 18-21, transmit data or words that are generated by a voice synthesizer or are stored in memory 60): 
device status information comprising device-readiness information from a medical device self-test (para [0033]), and clinical event information observed by the medical device during a use of the medical device during a clinical event (see para [0029], Clinical event means –clinical/patient data is recorded and transmitted by the device and identified/determined/observed by the doctor, i.e. doctor find out the patient’s present conditions. Example, patent’s hear beat is recorded/measured (i.e. cardiac event), para [0020])), 
and 
a first communication component communicably coupled to the first processor and configured to transmit the stored medical device information via a network (see para [0044] stored data to the wireless modem 74 for transmission to a remote server once a data connection has been established under the direction of the processor 42, and [0050] provide information that may be useful in treating the cardiac victim. Such notification may be accomplished by placing a data call to a remote server and transmitting the data electronically as a data transmission.)  
wherein the at least one medical device comprises one or more of an external defibrillator (see para [0003] An automatic external defibrillator (AED), an automated external defibrillator (see para [0003], [0021] An automatic external defibrillator (AED)), and a compression assistance device, and one or more servers comprising (see para [0005] the AED device may be configured to send results of periodic self-monitoring status checks to a remote server (e.g., a server of an AED servicing center or AED manufacturer), [0031]: 
a second communication component configured to receive the medical device information transmitted from the fleet medical device by the first communication component, a second memory configured to store the received medical device information (see para [0088] there are multiple memories, example: AED’s memory, server’s memory, etc. store information of patients.)), and 
Tuysserkani fails to teach,
a fleet of medical devices associated with a common administrator and distributed over multiple locations.
one or more servers communicatively coupled to the fleet of medical devices and configured to provide a guided user interface (GUI) for the common administrator at a display of a user device located remotely from the multiple locations.
a second processor configured to execute a device dashboard service configured to provide, at the GUI, a report for the fleet of medical devices comprising at least a portion of the medical device information.
In analogous art, Kamen teaches, 
a fleet of medical devices associated with a common administrator and distributed over multiple locations (see fig. 1 (#26-medical devices), and para [0178] and [0250] the pump events may be sent to the CQI manager 4 that relates to the device events of the devices 26. These events may be used to monitor an entire fleet of the medical devices 26 across many facilities 10. Note: Fleet of medical devices mean, those devices are operated over the network geographically with a common management.
one or more servers communicatively coupled to the fleet of medical devices (see para [0134] medical devices are connected to the servers, see also [0178] and [0252]), and configured to provide a guided user interface (GUI) for the common administrator at a display of a user device located remotely from the multiple locations (see para [0235] Act 121 reviews the DAL file, e.g., by running a medical device simulator via the GUI interface 112.) 
a second processor configured to execute a device dashboard service configured to provide, at the GUI, a report for the fleet of medical devices comprising at least a portion of the medical device information (see para [0237] and [0252]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with a fleet of medical devices associated with a common administrator and distributed over multiple locations of Kamen. A person of ordinary skill in the art would have been motivated to do this to transfer a medical data between a doctor/nurse and a patient (Kamen: [0128] and [0132]).
Combined both Tuysserkani and Kamen fail to teach,
the clinical event information comprising CPR performance data received by the medical device from a CPR chest compression sensor.
 In analogous art, Geheb teaches, 
the clinical event information comprising CPR performance data received by the medical device from a CPR chest compression sensor (see col. 5 line 5-13, compression depth during CPR may be estimated by using the estimated compliance to convert the output of the force sensor into estimated compression depth.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with Kamen further with CPR performance data received by the medical device from a CPR chest compression sensor of Geheb. A person of ordinary skill in the art would have been motivated to do this to supply blood and oxygen until the heart is restarted (Geheb: [col. 1 line 20-40]).
Regarding claim 2,
Tuysserkani and Kamen and Geheb teach claim 1,
Tuysserkani further teaches, wherein the first communication component is configured to wirelessly transmit some or all of the medical device information automatically when the medical device satisfies a predetermined condition of operation (see para [0031] Once the call to emergency services has been completed or an AED activation message has been sent to a remote server, an embodiment AED can transmit patient diagnostic and treatment data to a remote server via a wireless data communication link.)  
Regarding claim 4,
Tuysserkani and Kamen and Geheb teach claim 2,
Tuysserkani further teaches, wherein the predetermined condition of operation is that the medical device is connected to a power charging dock (see para [0037] a capacitor charger 36 powered by the battery.).  
Regarding claim 5,
Tuysserkani and Kamen and Geheb teach claim 2, 
Tuysserkani further teaches, wherein the predetermined condition of operation is a termination of the clinical event (see para [0065] termination of patient (i.e. clinical) data.) 
Regarding claim 6,
Tuysserkani and Kamen and Geheb teach claim 2, 
Tuysserkani further teaches, wherein the predetermined condition of operation is a self-test (see para [0030] an AED may have the ability to self-test for some functionalities, a service visit is required to recognize, diagnose and resolve any serious problem.)  
Regarding claim 7,
Tuysserkani and Kamen and Geheb teach claim 1, 
Tuysserkani further teaches, wherein the first communication component comprises a WiFi interface (see para [0035] the AED 12 may be configured to communicate with another type of wireless communication network, such as an IEEE 802.11 wireless wide area (WiFi) network 14. A typical WiFi network 14 may transmit wireless signals 13 between the AED antenna 76 and a WiFi base station 16 that is coupled to a network gateway server 15 coupled to the Internet 24.).  
Regarding claim 9,
Tuysserkani and Kamen and Geheb teach claim 1, 
Tuysserkani further teaches, wherein the first communication component is configured to transmit the medical device information via a computer network, a cellular network, or a combination thereof (see para [0019] network interface circuitry configured to connect the server processor to the network, such as the Internet, an instant messaging network, a simple messaging system network and/or a cellular telephone network.).  
Regarding claim 10,
Tuysserkani and Kamen and Geheb teach claim 1, 
Tuysserkani further teaches, wherein the clinical event information comprises one or more of device prompting records, device actions, device operations, faults, and errors (see para [0058] for records, [0027] for error, [0027] for faults.).  
Regarding claim 11,
Tuysserkani and Kamen and Geheb teach claim 1, 
Tuysserkani further teaches, wherein the device- readiness information comprises one or more of battery status information, battery condition information, and self-test information (see para [0018] "automatic external defibrillator" and "AED" refer to any portable device designed to be used for cardiac resuscitation which includes a battery, charger, memory device, and electrodes or paddles for administering an electric shock to a patient. and [0033]).  
Regarding claim 24,
Tuysserkani and Kamen and Geheb teach claim 1, 
Tuysserkani further teaches, wherein the user device comprises a laptop computer, a tablet computer, or a hand-held device (see para [0034] for telephone.).  
Regarding claim 27,
Tuysserkani and Kamen and Geheb teach claim 1, 
Tuysserkani further teaches, wherein the GUI provides waveform data comprising one or more of ECG, blood oxygen level, and end-tidal carbon dioxide (see para [0042] the AED 12 must be able to sense patient vital signs and the electrical signals of the patient's heart, essentially functioning as a miniature electrocardiogram (ECG).).  
Regarding claim 28,
Tuysserkani and Kamen and Geheb teach claim 1, 
Geheb further teaches, wherein the GUI provides one or more of CPR analysis and CPR quality prompts from the clinical event information (see col. 5 line 45-50, the velocity and acceleration waveforms may be analyzed to maximize CPR performance. E.g., the invention permits analysis of maximal velocity of compression, which is an important factor in proper mitral valve closure and higher blood flow volume)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with Kamen further with CPR analysis data of Geheb. A person of ordinary skill in the art would have been motivated to do this to supply blood and oxygen until the heart is restarted (Geheb: [col. 1 line 20-40]).

Regarding claim 30,
Tuysserkani and Kamen and Geheb teach claim 1, 
Tuysserkani further teaches, wherein the one or more servers enable the user device to remotely access audio and/or video equipment associated with the medical device (see para [0038] a display (e.g., an LCD panel), a microphone for recording ambient noise and a speaker or buzzer for providing audio cues to a caregiver, such as sounds or tones for monitoring the patient's heartbeat.)  
Regarding claim 31,
Tuysserkani and Kamen and Geheb teach claim 1, 
Tuysserkani further teaches, wherein the medical device information comprises device performance information (see para [0045] The AED 12 may also include a self-monitoring circuit 52 which performs system monitoring when the AED 12 is in a sleep or low-power condition) and wherein the second processor is configured to execute the device dashboard service configured to provide the GUI comprising a display of the device performance information (see para [0038] the processor 42 for recording patient vital signs and treatment data, as well as user interface devices, such as an indicator light, a display (e.g., an LCD panel)).  
Regarding claim 32,
Tuysserkani and Kamen and Geheb teach claim 31, 
Tuysserkani further teaches, wherein the device performance information comprises a number of times a defibrillation shock was applied during the clinical event and an energy level of the applied defibrillation shock (see para [0041] and [0056] the AED further configured to switch to a speaker phone mode after the prerecorded announcement has been repeated a number of time.).  
Regarding claim 34,
Tuysserkani and Kamen and Geheb teach claim 31, 
Tuysserkani further teaches, wherein the one or more servers are configured to provide the clinical event information to an electronic medical record system (see para [0029] An AED records patient data and treatment data when is it is used, including recording ambient noises in some devices.).
Regarding claim 35 and 36
Tuysserkani and Kamen and Geheb teach claim 31, 
Kamen further teaches, wherein the report is a statistical report for the fleet of medical devices comprising statistics for the medical device information (see para [0237] and [0252]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with Kamen further with the report is a statistical report for the fleet of medical devices comprising statistics for the medical device of Sullivan. A person of ordinary skill in the art would have been motivated in order to monitor a device to monitor and/or provide therapy to a patient experiencing a medical condition (Sullivan: [0002])
Regarding claim 37,
Tuysserkani and Kamen and Geheb teach claim 35, 
Tuysserkani further teaches, wherein the device dashboard service is configured to periodically generate the report automatically (see para [0069]).  
Regarding claim 38,
Tuysserkani and Kamen and Geheb teach claim 35, 
Kamen further teaches, wherein the report is manually generated at the GUI by the common administrator (see para [0169]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with Kamen further with the report is a statistical report for the fleet of medical devices comprising statistics for the medical device of Sullivan. A person of ordinary skill in the art would have been motivated in order to monitor a device to monitor and/or provide therapy to a patient experiencing a medical condition (Sullivan: [0002])
Regarding claim 39,
Tuysserkani and Kamen and Geheb teach claim 1, 
Kamen teaches, wherein the multiple locations comprise at least one of multiple geographic locations, multiple locations associated with a customer, and multiple locations within an individual site (see para [0180], and [0190]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with Kamen further one of multiple geographic locations, multiple locations associated with a customer of Sullivan. A person of ordinary skill in the art would have been motivated in order to monitor a device to monitor and/or provide therapy to a patient experiencing a medical condition (Sullivan: [0002]).
Claims 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tuysserkani (US 2011/0060378 A1), Kamen (US 2013/0346108 A1), and further in view of Geheb (US 7,220,235 B2), and in view of Sullivan (US 2012/0081230A1).
Regarding claim 25,
Tuysserkani and Kamen and Geheb teach claim 1,
Tuysserkani and Kamen fail to teach, wherein the GUI provides device readiness information and device status alerts.  
In analogous art, Sullivan teaches, wherein the GUI provides device readiness information and device status alerts (see para [0007] the status alert includes notification periods during which an audible sound is emitted alternating with off periods during which substantially no audible sound is emitted, and [0019]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with Kamen further with provides device readiness information and device status alerts of Sullivan. A person of ordinary skill in the art would have been motivated in order to monitor a device to monitor and/or provide therapy to a patient experiencing a medical condition (Sullivan: [0002])
Regarding claim 29,
Tuysserkani and Kamen and Geheb teach claim 1,
Tuysserkani teaches, wherein the at least one medical device is associated with account information accessible by the one or more servers (see para [0034], [0051] the AED may be configured to access a server of the emergency services center and transmit data regarding the AED, including information such as an identifier).
Tuysserkani fails to teach, 
the common administrator through a medical device registration process for the fleet of medical devices wherein the fleet of medical devices is associated with account information accessible by the one or more servers.
In analogous art, Sullivan teaches, the common administrator through a medical device registration process for the fleet of medical devices wherein the fleet of medical devices is associated with account information accessible by the one or more servers (see para [0009] the processor registers times of the day that the passerby is indicated as being close to the storage location, and the alert times are derived from the times of the day.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with Kamen further with Geheb further with provides device readiness information and device status alerts of Sullivan. A person of ordinary skill in the art would have been motivated in order to monitor a device to monitor and/or provide therapy to a patient experiencing a medical condition (Sullivan: [0002])
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tuysserkani (US 2011/0060378 A1), Kamen (US 2013/0346108 A1), and further in view of Geheb (US 7,220,235 B2), and in view of Halbert (US 2012/0197196A1)
Regarding claim 26,
Tuysserkani and Kamen and Geheb teach claim 1,
Tuysserkani and Kamen and Geheb fail to teach, wherein the GUI provides event logs and device prompt logs from the clinical event information.
In analogous art, Halbert teaches, wherein the GUI provides event logs and device prompt logs from the clinical event information (see para [0075], and [0078] The collected data may include historical logs, system status, infusion status, clinical events logs etc. The association gesture can also synchronize information such as patient status information.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with Kamen further with Geheb provides event logs and device prompt logs from the clinical event information of Halbert. A person of ordinary skill in the art would have been motivated in order to transfer medical data to device (Halbert: [0002])
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tuysserkani (US 2011/0060378 A1), Kamen (US 2013/0346108 A1), and further in view of Geheb (US 7,220,235 B2), and in view of Gumbrell (US2015/0321020A1)
Regarding claim 33,
Tuysserkani and Kamen and Geheb teach claim 1,
Tuysserkani and Kamen and Geheb fail to teach,  
wherein the one or more servers are configured to implement a software-as-a-service (SaaS) cloud data collection platform.  
In analogous art, Gumbrell teaches,
wherein the one or more servers are configured to implement a software-as-a-service (SaaS) cloud data collection platform (see para [0041] data stores and collects from the cloud computing environment.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with Kamen further with Geheb a software-as-a-service (SaaS) cloud data collection platform of Gumbrell. A person of ordinary skill in the art would have been motivated in order to store the medical data to the central computing device for accessing/collecting in future (Gumbrell: [0001]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tuysserkani (US 2011/0060378 A1), Kamen (US 2013/0346108 A1), and further in view of Geheb (US 7,220,235 B2), and in view of Bulmer (US 2009/0275354A1)
Regarding claim 3,
Tuysserkani and Kamen and Geheb teach claim 2,
Tuysserkani teaches, a medical device (see para [0004], [0032]) but doesn’t explicitly teach, wherein the predetermined condition of operation is that power to the medical device is turned off.
In analogous art, Bulmer teaches, wherein the predetermined condition of operation is that power to the device is turned off (see para [0011] wirelessly data transfer  [0012] Predetermine condition is if battery falls down below the threshold, still automatically send data, and then the battery is completely down (i.e. turned OFF).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an automatic external defibrillator (AED) includes self-monitoring system of Tuysserkani with Kamen further with Geheb the predetermined condition of operation is that power to the medical device is turned off of Bulmer. A person of ordinary skill in the art would have been motivated in order to save the power and cost (Bulmer: [0007])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Islam whose telephone number is (571)270-0566. The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SM Z ISLAM/Examiner, Art Unit 2457     

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457